DETAILED ACTION
Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on May 13, 2022 has been entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowability
This Corrected Notice of Allowability is in response to the Information Disclosure Statement (IDS), filed May 13, 2022.  The content of the September 22, 2021 Notice of Allowance appears below along with a statement regarding the May 13, 2022 information disclosure statement.
This Notice of Allowability is in response to the January 11, 2022 petition for revival pursuant to the provisions of 37 CFR 1.137(a), which was granted on January 11, 2022.  The content of the September 22, 2021 Notice of Allowance appears below.

INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS), filed on May 13, 2022, is acknowledged, and the references contained therein have been considered.

Withdrawn Claim Rejections
The provisional nonstatutory double patenting rejection of claims 1-2, 4 and 7-15 over claims 1-2, 4 and 7-15 of copending Application No. 16/470,133 (at par. 4-6 of the 02/04/2021 Office action), is withdrawn in light of the view of the electronic terminal disclaimer for copending 16/470,133, which was filed and approved on August 04, 2021.

Rejoinder
Claims 1-16 are allowable.  The restriction/election requirement made in the Office action dated July 27, 2020 is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Terminal Disclaimer
Applicant’s electronic terminal disclaimer, filed August 04, 2021 for copending Application No. 16/470,133, approved on August 04, 2021, is acknowledged.

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is KLUG (US 2014/0127147 A1, Publ. May 8, 2014; on 08/05/2021 IDS; hereinafter, “Klug”).  Klug is directed to:
CROSS-LINKED POLYMERE
ABSTRACT
The invention relates to water-soluble or water-swellable polymers the repeating structural units of which consist of a) 90.0 to 99.99 mole-% of one or more repeating structural units originating from special monomers with sulfonic acid groups or the salts thereof such as for example 2-acrylamido-2-methyl-propanesulfonic acid or the salts thereof and b) 0.01 to 10.0 mole-% of one or more repeating structural units originating from special cross-linking agents with at least three polymerizable double bonds.  The polymers for example have an advantageous sensory property profile and are highly suitable as thickening agents even in salt-containing compositions.  They are furthermore advantageously suitable for producing cosmetic, dermatological or pharmaceutical compositions.
(Klug, title & abstract).  In this regard, it is noted that Klug’s cross-linked polymere (Klug, title & abstract) features:
“a) 90.0 to 99.99 mole-% of one or more repeating structural units originating from special monomers with sulfonic acid groups or the salts thereof such as for example 2-acrylamido-2-methyl-propanesulfonic acid or the salts thereof” (Klug, abstract) relates to component (a) of synthetic polymer (ii) of independent claim 1;
“b) 0.01 to 10.0 mole-% of one or more repeating structural units originating from special cross-linking agents with at least three polymerizable double bonds” relates to component (b) of synthetic polymer (ii) of independent claim 1; and
a “degree of neutralization of the one or more structural units of formula (1) of the polymers according to the invention is preferably from 50.0 to 100 mol %, more preferably from 80.0 to 100 mo! %, especially preferably from 90.0 to 100 mo!% and very preferably from 95.0 to 100 mol%” (Klug, par. [0028]), which relates to component (c) of synthetic polymer (ii) of independent claim 1.
However, Klug DOES NOT TEACH a cross-linked polymere (Klug, title & abstract) that features a “water-soluble and/or water-swellable polysaccharide polymer” as required for component (i) of independent claim 1, whereby the instant water-soluble and/or water-swellable hybrid polymer is distinguishable from Klug.

Conclusion
Claims 1-16 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611